UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1466



ROESETTE H. JONES,

                                               Plaintiff - Appellant,

          versus


WAL-MART ASSOCIATES, INCORPORATED, DC 6040,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District or North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-99-216-7-F)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roesette H. Jones, Appellant Pro Se. Michael Todd Sullivan, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roesette H. Jones appeals the district court’s order dismiss-

ing her civil action alleging racial discrimination in violation of

Title VII.    See 42 U.S.C.A. § 2000e (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Jones v. Wal-Mart, No. CA-99-216-7-F (E.D.N.C.

Mar. 20, 2000).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2